     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 1 of 18 PageID: 1




      UNITED STATES DISTRICT COURT
 2    DISTRICT OF NEW JERSEY
 3
      Dr. Catherine Gwei-inn Lin-Hendel, Ph.D. Physics
 4    Dr. Rudolf Heinz Hendel, Ph.D. Physics
      PROSE
 5
                    Plaintiffs
 6
             -against-
 7
      The Saudi Arabian Oil Company (Saudi Aramco)
 8
      Saudi Aramco Energy Ventures (SAEV)                                COMPLAINT
 9    Aramco Americas (Houston, TX)

10
      CEO and President: Amin H. Nasser                                Jury Trial: ~ Yes
      SVP, General Counsel and Corporate Secretary:
11                       N abeel A. Al Mansour
      Saudi Aramco Trading Company (SATC)
12
      CEO: Ibrahim al-Buainain
13
      & Other Subsidiaries
14
                    Defendants (Saudi Aramco, et. al.)                     ,-. ~ ' "". ~ ')   . _:   '   . ·~
     1 - - - - - - - - - - - - - - - - - - - - ~ ' - - - - - - - - 4 , , , t... , i ~         ,~~-,' ,-•.'
15

16   I.      Parties in this complaint:                                                                         -· r .. ·
                                                                            \.

17   A:      Plaintiff Information

18   Name 1: Dr. Catherine G. Lin-Hendel, Ph.D. Physics
     Name 2: Dr. Rudolf H. Hendel, Ph.D. Physics
19
     Street Address    26 Ridge Road
20   County, City      Union, Summit,
     State & Zip Code:    New Jersey, 07901
21
     Home Telephone#: (908) 273-3378;
22   Mobile #s:           (408) 761-3559; (408) 533-5847
23   Emails: rudihendel@gmail.com;        linhendel@gmail.com

24
     B:      Defendant Information:
25
     Defendants: Saudi Aramco, et. al.
26
     Headquarters Mailing Address:
27
     P.O. Box 5000 (or Corporate Communications Department, North Admin Building)
28   Dhahran 31311, Saudi Arabia
     Tel: +966 13 872 0115;     Emai: intemational.media@aramco.com
      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--P ATENT THEFT BY SAUDI ARAMCO ET.AL.                  1/ll
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 2 of 18 PageID: 2




     Summons To Be Served in the Care of:
 2   Saudi Petroleum International Inc.-A US Subsidiary and Representative of Saudi Aramco
     CEO and President: Samer Al Hokail
 3   527 Madison Avenue #23
     New York, New York 10022
 4
     Tel: (212) 832-4044
 5

 6   II.        Basis for Jurisdiction:
 7   Federal courts are courts of limited jurisdiction. There are four types of cases that can be heard in
     federal court: 1) Federal Question - Under 28 U.S.C. § 1331, a case involving the United States
 8
     Constitution or federal laws or treaties is a federal question case; 2) Diversity of Citizenship -
 9   Under 28 U.S.C. § 1332, a case in which a citizen of one state sues a citizen of another state and
     the amount in damages is more than $75,000 is a diversity of citizenship case; 3) U.S.
10
     Government Plaintiff; and 4) U.S. Government Defendant.
11
     A. What is the basis for federal court jurisdiction? (check all that apply)
12
         IXI Federal Questions                                  IXI Diversity of Citizenship
13
     B. If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty
14
     right is at issue?
15
     Willful Theft of Intellectual Property (15 USC Chapter 107)
16   Willful Patent Infringement and Patent Theft; (35 U.S. Code§ 271--Patent Infringement;
     35 U.S. Code§ 281--Remedy for infringement of patent--A patentee shall have remedy by civil
17
             action for infringement of his patent;
18   Organized Conspiracy of Theft and Plunder against the Plaintiffs' Intellectual Properties;
     Interference and Deprivation of Plaintiffs' Economic Advantages, Opportunities and Wellbeing.
19

20
       COMPLAINT FOR WILLFUL INFRINGEMENT AND ORGANIZED THEFT AND
21   PLUNDER OF INTELLECTUAL PROPERTIES IN PATENTS BELONGNING TO THE
22      PLAINTIFF BY SAUDI ARAMCO AND ITS SUBSIDIARIES, INTERNATIONAL
             BRANCHES, REPRESENTATIVES, PARTNERS AND INVESTORS
23

24   INTRODUCTION

25         1.         This complaint arises from Defendants' unlawful and willful infringement on

26   United States patents 7,308,653, 7,712,044, 8,108,792, 8,850,352, 9,053,205, 9,405,852 and
27   10,296,198-a family of patented inventions teaching Auto-Change-of Displaying Content or
28   Auto-Scrolling-Change of Displaying Content, more specifically teaching programming multiple

     12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 2/1!
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 3 of 18 PageID: 3




     content-sets to display in a time-shared fashion in a designated display area, displaying one
 2   content set at a time, and to automatically changing the displaying of content-sets. The invention
 3   improves the utilization productivity, effectiveness and dynamism of a designated display area,
 4
     while also drastically improving productivity, user-friendliness and attractiveness of the website.
 5
     This family of patented inventions has a priority date of January 2, 2001. Defendants also
 6
     unlawfully and willfully infringe on a separate patented invention 8,4382487-0ne-Click
 7
     Navigation, teaching a system and method enabling a site visitor to directly reach a page many
 8
     hierarchical levels away from essentially any location/page in a website. The priority date of
 9
     this patent is May 24, 1999.
10

11         2.        Plaintiff Dr. Catherine Lin-Hendel is the inventor of these patented inventions an

12   Plaintiffs Dr. Catherine Lin-Hendel and Dr. Rudolf Hendel are co-owners of these patents. They

13   have been married for 46 years and are partners in life and work. The entirety of the first issued

14   patent 7,308,653 of the family of related patented inventions and the first and the claims pages

15   of each of the subsequently issued patents sharing the same specifications with 7,308,653 are
16   presented in Exhibit 1. Patent 8,438,487 is presented in Exhibit 2. Dr. Lin-Hendel's portfolio of
17   patented inventions which Plaintiffs own are presented in Exhibit 3, some of which Defendants
18   may also have infringed on and which Defendants could have easily found out through a Google
19   search with Catherine Lin-Hendel's name or a search on any one of the numerous publicly
20
     available patent data bases such as www.freepatentsonline.com upon receipt of Plaintiffs' first
21
     Infringement Notification Letter sent to Defendants in September 2017, and a cursory review by
22
     Defendants' legal department or any one of Defendants' IT Departments or Technology
23
     Research and Development Centers. While infringements on the above listed patents are visible
24
     on the top screen of the homepages of Defendants' websites, infringements on Plaintiffs' other
25
     patents would be deeper in their webpages, websites, or business operations, and difficult for
26
     Plaintiffs to find out, unless stumbled upon by chance. Law and Corporate Ethics require
27
     Defendants to inform Plaintiffs of Defendants' past and existing infringements on any one of
28
     Plaintiffs' patents, and inform intention to use any one of Plaintiffs' patents before use.
     12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 3/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 4 of 18 PageID: 4




           3.        Plaintiffs are physicists, technologists, inventors and entrepreneurs, having a long
 2   history of high performance work in research and development of high technologies in the
 3
     United States, including Dr. Lin-Hendel's 15 years and Dr. Hendel's 5 years at the worlds' most
 4
     prestigious AT&T Bell Laboratories during the apex of Bell Laboratories' accomplishments. In
 5
     the late 1990's Dr. Lin-Hendel took an interest in the great potential of the Internet for consumer
 6
     and business uses and left Corporate America to develop technologies which would help make
 7
     the Internet a more dynamic, effective and user-friendly platform for communications &
 8
     business transactions for people and for businesses.
 9

10         4.       With Dr. Hendel's financing and support, Dr. Lin-Hendel's work on Internet

11   Technology resulted in many ground breaking inventions, for which she applied for US patents

12   beginning in 1999, including the patents listed above, and of which Plaintiffs became aware in

13   201 7 that Defendants were unlawfully using without authorization from Plaintiffs.

14
           5.       A patent application for an invention must prove the invention to be novel,
15
     solving a significant problem, providing a solution superior to and conferring significant benefits
16
     over existing prior-art in the field of the invention, and to teach the invention to the extend such
17
     that ordinarily skilled in the field of invention are able to implement and duplicate the
18
     invention. US patent applications, when allowed and issued as US Patents have gone through a
19
     thorough and extensive examination by the USPTO. Patent applications and issued patents are al
20
     published in numerous public domain databases in the English language, the universal language
21
     for science and technology, internationally and universally understood and monitored by all
22
     skilled, ordinarily or otherwise, in the field of science and technology. For the teaching of an
23

24
     invention in its published patent application and/or issued patent, those who intend to use the

25   invention are to contact the patent owner listed on the published application and issued patent, to

26   apply and negotiate for an authorized use-license before usage can lawfully commence.

27         6.       Unfortunately, in an increasingly litigious world, unethical corporations are arrne

28   with the fact that there are an abundant number of dishonest attorneys well trained in the art of


     12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 4/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 5 of 18 PageID: 5




     sophistry readily available for hire to argue the unarguable to overwhelm small-entity patent
 2   owners and inventors who lack the financial resources to hire even the most basic legal
 3   representation. Corporations, especially multinational corporations often choose to steal
 4
     patented inventions they wish to use, especially patents which are owned by small-entities such
 5
     as small businesses and entrepreneurs. Corporations use patented inventions owned by small-
 6
     entities without paying legally required licensing and royalty fees, robbing small-entity inventors
 7
     and patent owners of their legally required and well-deserved remuneration and livelihood, and
 8
     expect to commit such corporate theft with impudence. Such corporations willfully continue to
 9
     operate unlawfully and in bad-faith even when they receive notification (s) of their infringement
10
     of patents owned by such small entities, as Defendants have chosen to do, for the lawless
11
     corporate-think is that small-entity and small-business inventors and patent owners lack financial
12
     resources to be able to enforce their Intellectual Property rights and patent rights against
13
     corporate-theft. Such lawless corporate think and behavior have been endangering the viability
14
     and existence of small-entity inventors, small businesses and entrepreneurs. Venture funding has
15

16
     become scarce, for venture investors have lost confidence in being able to enforce small-entity

17   patent rights against corporate-theft, which destroys the eco-system of innovation.

18
           7.       According to Defendants' websites, Saudi Aramco is presently 100% owned by
19
     the Kingdom of Saudi Arabia, and is launching an IPO to raise funds from the Stock Markets to
20
     help develop Saudi Arabia's economic and technological diversity. The IPO values Saudi
21
     Aramco's worth at US$1.7 trillion. Saudi Aramco's 2018 total revenues were US$355.9 billion
22
     with net income attributable to shareholders at US$111.1 billion (Exhibit 4A). Aramco traces its
23
     beginning to 1933 when a Concession Agreement was signed between Saudi Arabia and the
24
     Standard Oil Company of California, giving Standard Oil and the fully owned subsidiary
25
     California Arabian Standard Oil Company (CASOC) permission to explore for oil deposits in
26
     Saudi Arabia. In 1935 Texaco acquired a part ofCASOC. In 1944 CASOC was renamed
27
     Arabian American Oil Company, or ARAMCO, headquartered in San Francisco. In 1948 the
28


     12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 5/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 6 of 18 PageID: 6




     Aramco headquarters was moved to New York City, and later moved to Dhahran in 1952. In
 2   1973, the Saudi government bought a 25% interest in Aramco, increasing that interest to 60% in
 3   1974. In 1980, the Saudi government gained 100% interest in Aramco, which continues to
 4
     operate worldwide. It was renamed the Saudi Arabian Oil Company (Saudi Aramco--in short) in
 5
     1988 (Exhibit 4B). Aramco Research Centers have been established at major US locations in
 6
     Houston, Boston and Detroit producing a majority of Saudi Aramco's technology breakthroughs
 7
     (Exhibit 4C). The Saudi Petroleum International, Inc. headquartered in New York City, is a fully
 8
     owned subsidiary of Saudi Aramco and represents Saudi Aramco in North America along with
 9
     Saudi Aramco's six US subsidiaries (Exhibit 4D).
10
           8.       American small-entity inventors are the most free and creative minds, free from
11
     the usually restrictive and stifling corporate agenda, bureaucracy and politics, therefore are, in
12
     general the best and most productive inventors who have created more highly beneficial and
13
     valuable inventions contributing to humanity world-wide when compared to corporate R&D staf .
14
     Historically, small businesses and entrepreneurs have created most new jobs with their
15

16
     inventions and innovations in the United States of America. Therefore, corporate theft against

17   American small-entity inventors such as Defendants have done is damaging and dangerous to the

18   economic vibrancy, viability and the future of the United States of America and the rest of the

19   world. Saudi Aramco's most important technological innovation and investment activities and

20   technology breakthroughs occur in its Research Centers in the US and startups in the US it
21   invest in, which are managed through Aramco Americas headquartered in Houston, Texas.
22
     EXPLANATION OF BENEFITS OF PATENTS KNOWN TO BE INFRINGED BY
23
     DEFENDANTS
24
           9.       Patents 7,308,653, 7,712,044; 8,108,792, 8,850,352, 9,053,205, 9,405,852,
25
     10,296,198 belong to a family of patented inventions teaching to program a website to
26

27
     automatically change displaying content in a designated display area in a portion of a webpage,

28   time-sharing the designated display area to automatically display multiple sets of content, each


     12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 6/U
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 7 of 18 PageID: 7




     content-set displaying for a programmable length of time. The changing of displaying one
 2   content-set to another content set can be transitioned by automated scrolling with the scrolling
 3   action discemable by human eyes or quick and indiscernible, with animated or unanimated slide-
 4
     show style change, with or without many other optional interactive, attractive, user-friendly or
 5
     instructional features taught in this family of patents. By using this family of patented inventions
 6
     website owners can multiply the use of valuable and limited prime display area on any webpage
 7
     many-fold, dramatically improving the website's attractiveness, dynamism and effectiveness in
 8
     communicating with Defendants' stake-holders, customers, clients, partners, contractors and
 9
     affiliates, as well as potential new employees, customers, investors, and suppliers and contractor ,
10
     while facilitating the convenience and speed of business interactions and transactions. The use o
11
     these patents provides a highly effective tool for increasing hit rate, eye-share and browsing time
12
     and viewership and mind-share, and thus is a tremendous marketing, sales, and public-relations
13
     tool, benefitting Defendants through:
14
        • Increased viewer attention leading to increasing the time a visitor spends on the page
15
          through active and dynamic motion of the site content (compared to a static page),
16
        • Enhanced ranking of the site in Search Engine Optimization due to this increased customer
17        attention,
18
        • Increasing the utility and use of the "high value real estate" on the websites allowing the
19        attractive time multiplexed exposure of high value products and contents/information on a
          home page, a landing page, or any main page for which a static display cannot provide
20
          sufficient space to display objects and subjects that are desirable to be displayed in the
21        page,
22      • Allowing efficient navigation to specific marketing and purchase pages straight from the
23        dynamically displayed products and content that catch the viewer interest.

24     • The marketing and product information would otherwise need to be accessed through a
         conventional search, and complex, multi-click paths, while the reaching the purchasing
25
         venue would require an even larger number of clicks.
26
           10.      Also unlawfully and willfully infringed by Defendants is patent 8,438,487 owned
27
     by Plaintiffs, which teaches methods and systems enabling a user friendly browsing mechanisms
28


     12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL.         7/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 8 of 18 PageID: 8




     on a website, including an informational nested/cascading categorical tree structure with each
 2   category in all levels of the categorical structure named with a meaningfully representative text
 3
     embedded with a link, linking to the content related to the named category. The text-named and
 4
     link-embedded categorical tree structure is made available on the frame of all pages with only
 5
     the top-level category names displayed, and subcategories easily pulled-up by acting on a named
 6
     top-level category tab reviewable at any location of the website before choosing to commit to
 7
     selecting a particular category or sub-category to go to by clicking the named category or sub-
 8
     category for at least two more levels below the top-level categories. Also taught is an "active
 9
     navigation string" for visitors to the website to be able to track his/her browsing path in the
10
     hierarchically organized website being able to reach, from the present page to any previously
11
     visited page by a single click on a text name (sign post) representing the URL of a previous page
12
     along the active navigation string. The new and novel navigation method and system taught by
13
     this patented invention is in contrast to the conventional method of having to use the awkward
14
     and time consuming clicking (or otherwise activating) the "back" icon located at the top- left
15

16
     corner area of the Browser Window Frame, repeatedly, each time waiting for the immediate

17   previously viewed page to load, to finally reach a particular desired previously viewed page

18   often many steps back, or to copy and store the prior pages' URLs on a separate document ready

19   for copying and pasting into the URL entry box on the Browser Window Frame in order to reach

20   a page branching off that previous page. The viewer/user can also search for a particular sub-
21   category page by clicking an upper categorical tab in the conventional path of reaching that page,
22   and look for the particular next page which may have a link on this page (or may not), and to
23   back to the previous page in order to try searching again, thus hunting for a desired page through
24   time consuming trial and error. In a world where promotion, marketing, sales, transactions and
25
     other business activities are increasingly conducted on-line, this patent conveys tremendous
26
     value to business through far improved far more user-friendly and efficient websites. The above
27
     listed family of patents, as well as other patented inventions in Dr. Lin-Hendel's portfolio of
28
     Internet and Computing inventions listed in Exhibit 3, which Defendants may also have infringe ,

     12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL.          8/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 9 of 18 PageID: 9




     or may have not yet be infringing on, all convey tremendous but different benefits to the utility,
 2   effectiveness, dynamism, automation, user-friendliness and attractiveness of websites, broaden
 3   business reach and enhancing efficiency and profitability of business operations of the website
 4
     owners.
 5

 6   FRIENDLY NOTIFICATIONS OF PATENT INFRINGEMENT WERE SENT TO
     DEFENDANTS IN 2017 AND 2019, AND DEPENDENTS HAVE IGNORED THE
 7
     NOTIFICATIONS WHILE CONTINUING THE INFRINGEMENTS
 8
           11.       Friendly patent infringement notification letters were sent to Defendant Saudi
 9
     Aramco in September 2017 and again in March 2019, accompanied with crystal clear evidence
10
     of Defendants' infringements and unauthorized use of Plaintiffs' patented inventions through
11
     claim-charts. The notifications to Defendants also requested data of the levels and start dates of
12

13
     infringements by Defendant Saudi Aramco and all of its subsidiaries' on patented inventions

14   belonging to Plaintiffs, and invited Saudi Aramco to contact Plaintiffs to discuss and negotiate

15   legally required, reasonable, fair and mutually agreeable licensing and royalty fee schedule to

16   convert Defendants' past illegal use of Plaintiffs' Intellectual Properties into lawful and licensed

17   use. Exhibit 5A shows the two notification letters with claim-charts demonstrating examples of

18   Defendants' infringements of Plaintiffs' patents listed in the letters. The September 20, 2017
19   letter included two claim-charts evidenced from the top portion of the homepage of Defendants'
20   main website www.SaudiAramco.com captured in July and September 2017 which used the
21   same content-sets to display in a designated display area in the top portion of the homepage one
22   content-set at a time-in a time-multiplexed fashion, but used two different mechanisms of
23
     changing from displaying one content-set in one time-period to displaying another content-set in
24
     another time-period. These two claim-charts exemplified infringements on two of the family of
25
     seven patents listed and explained in sections 1, 2, 9 and 10 of this Complaint. The March 22,
26
     2019 letter included claim-charts exemplifying Aramco Energy Ventures (https://saev.com) and
27
     Aramco Trading Company (https://aramcotrading.com/) infringements on at least one of the
28
     family of seven patents. Both notification letters were addressed to the Board and Executive
     12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL.          9/U
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 10 of 18 PageID: 10




      Management Team of Saudi Aramco and also specifically to the CEO and President Mr. Nasser
 2    and SVP/General Counsel and Corporate Secretary Mr. Mansour. Both notification letters have
 3    been ignored, and Defendants' illegal/theft use of Plaintiffs Intellectual Properties has continued.
 4
      Exhibit 5B shows examples of Defendants' recent infringements. Such behavior can only be
 5
      characterized as arrogant and willful Intellectual Property Theft in the form of Patent Theft.
 6
            12.      Patents protect inventions proven novel and conveying large benefits by
 7
      professional, exhaustive and lengthy examination processes at US Patent and Trademark Office
 8

 9
      (USPTO), thus they are the most reasonably and legally exclusive, protected and valuable class

10    of Intellectual Properties with large damage awards on infringements and heavily penalized on

11    willful infringements and theft.

12
      THE NATURE OF DEFENDANTS' INTELLECTUAL PROPERTY THEFT AGAINST
13
      PLAINTIFFS IS CONTRARY TO DEFENDANTS' PRONOUNCED CORPORATE VALUES,
14    ETHICS AND PRINCIPLES OF GOVERNANCE

15
            13.      Defendants Saudi Aramco et. al. is the most profitable multinational conglomerate
16
      in the world, claiming noble corporate values and visions on its website in corporate governance,
17
      values, ethics, social responsibilities and world citizenship. Defendants espouse creating value
18
      through innovation, technology development and technology breakthroughs. Exhibit 6A shows
19
      the www.SaudiAramco.com/en/creating-value/technology-development/in-house-developed-
20

21
      technologies page, in which Saudi Aramco proudly declared and described in the first place its

22    "Shallow Water Inspection and Monitoring Robot Technology" stating it" is protected by

23    seven filed patents." Defendants are obviously aware of the fact that Patents protect the high

24    value of innovations and inventions as precious Intellectual Properties. Defendants also espouse

25    the elevation of human potential, entrepreneurship, and the importance of funding startups,

26    caring for local communities with activities which improve the wellbeing of communities and

27    community members, and funding and assisting small- and micro-businesses in local
28    communities. Exhibit 6 illustrates such noble visions espoused on Defendants' websites by

      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 10/U
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 11 of 18 PageID: 11




      beginning with these sites' implementation, deployment and use of Plaintiffs' invention taught in
 2    Patent 8,438,487: a hidden nested and cascading informational-categorical structure for a websit
 3    that is embedded under the first level category titles that are shown in essentially all pages on the
 4
      website, which a site visitor can call forth in a temporary pop-up or drop-down menu to browse
 5
      and search for the desired sub-category of information before committing to clicking a main-
 6
      category or subcategory title to activate the link imbedded in the category title to bring forth the
 7
      information page for the desired category of information. This patented invention has been used
 8
      in all of Defendants' websites. Key pages related to Saudi Aramco's corporate governance,
 9
      ethics, values, and emphasis in innovation and technological development and breakthroughs are
10
      shown in Exhibit 6 following the temporary drop-down menus taught by Plaintiffs' Patent
11
      8,438,487.
12

13          14.      Yet, Defendants see fit to steal at least 8 patented inventions from Plaintiffs, who

14    are American small-entity inventors, while continuing their patent theft against Plaintiffs even
15    after receiving Plaintiffs' patent infringement notification letters with crystal clear examples
16    evidencing Defendants' patent infringements in illustrated claim-charts. Defendants have also
17    ignored Plaintiffs' request for Defendants' usage data (of Plaintiffs' patents) including start dates
18
      and number of infringing pages of Defendants' websites against all of Plaintiffs' patents which is
19
      required to determine the value Defendants have derived from the use of Plaintiffs' patents. Such
20
      records are normally kept in website servers and IT and Marketing Departments, allowing
21
      Defendants complete and easy access. Patent infringers are required to provide such records and
22
      data to patent owners when notified by patent owners with proven and demonstrated examples o
23
      infringement. Defendants have also ignored Plaintiffs' invitations to negotiate in good faith for a
24
      reasonable, fair and mutually agreeable licensing and royalty fee schedule to convert Defendant '
25
      past unauthorized and illegal use of Plaintiffs' patents into lawfully licensed use, which would be
26
      to Defendants' advantage over litigation which often comes with punitive damages many times
27
      of calculated accrued and expected future damages.
28

      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 11/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 12 of 18 PageID: 12




            15.       Patented inventions by small-entity inventors are especially important to the
 2    ecosystem of innovation and the health, welfare and advancement of a vibrant economy and the
 3    future of any society. Robbing the small-entity inventors/patent-owners of their well-deserved
 4
      licensing and royalty fees earned through years of hard work and monetary investments in
 5
      recognizing and identifying problems, solving them with innovative thinking, trying various
 6
      ideas, refining and proving workable inventions/solutions and applying for patent protection
 7
      through a very costly, difficult, labor intensive and even tedious examination processes, not only
 8
      damages the small-entity inventors/patent-owners directly, but also harm and damage society an
 9
      communities, including employees, customers and partners of Defendants, and the general publi
10
      who are end-users of Defendants' products.
11

12          16.      All Defendants' websites which infringe on Plaintiffs' patents are used and

13    accessed internationally by Defendants' board of directors, management, customers, affiliates

14    and partners, shareholders, employees and potential IPO investors worldwide, including in the

15    United States of America (USA) to promote and sell Defendants' products and services, and to

16    conduct and transact businesses worldwide including in the USA. Defendants' patent-theft
17    against Plaintiffs also cause/induce Defendants' customers, clients, affiliates partners, contractor ,
18    directors, management and employees, shareholders and potential IPO investors worldwide to
19    also infringe on these patents.
20
            17.      Plaintiffs have been victimized by seven years of RICO assaults/attacks carried
21
      out by a syndicate led by Chubb Group of Insurance Companies and a group of co-conspiring
22
      predatory financial institutions spearheaded their lawyers and aided by corrupt local judges to
23
      bankrupt and incapacitate Plaintiffs, designed to destroy and completely incapacitate Plaintiffs
24
      from multiple angles so that Plaintiffs would not be able to enforce their Intellectual Property
25

26    (IP) Rights against these gangster corporations who have stolen these same patents from

27    Plaintiffs. They nearly succeeded. In 2018 Plaintiffs found that the predatory gangster financial

28    institutions have been stealing Plaintiffs' patented inventions (since 2010/2011). Plaintiffs did


      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 12/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 13 of 18 PageID: 13




      notice that Chubb et. al.'s RICO attacks against Plaintiffs have apparently coordinated with the
 2    predatory financial institutions predatory actions against Plaintiffs. But in a prolonged state of
 3    being deceived while led by the nose, the befuddlement, confusion, preoccupation, depression
 4
      and incapacitation by the bizarre mix of open and cloaked attacks, Plaintiffs did not recognize
 5
      the Intellectual Property (IP) Theft elements and relationships involved in these entities'
 6
      coordinated RICO actions against Plaintiffs. Through serendipity which is akin to guidance by
 7
      God's invisible hands, Plaintiffs recently discovered that Chubb has been selling corporations,
 8
      especially financial institutions Intellectual Property (Theft) Liability Protection products
 9
      internationally for decades and in Peoples' Republic of China (PRC) since Y 2000. Plaintiff:
10
      found forty largest of PRC's giant State Owned Enterprises (SO Es) and other multinational
11
      corporations having been stealing these same eight patents and additional ones of Plaintiffs'
12
      patented Intellectual Properties beginning also in 2010/2011 alongside the predatory financial
13
      institutions attacking Plaintiffs in coordination with Chubb---largely mostly if not all insured by
14
      Chubb's Intellectual Property {Theft) Liability Protection products, while being customers and
15

16
      clients, and even investors to these US based financial institutions and Chubb. Chubb itself has

17    been stealing at least Patent 8,438,487 since 2009. Plaintiffs believe Defendants aspiring to nobl

18    values, visions, ethics and social responsibilities as declared on Defendants' websites could not

19    possibly be a participant to the RICO crime activities against Plaintiffs. Though, it is still likely

20    that Defendants may have purchase Chubb's or another insurer's "Intellectual Property (Theft)

21    Liability Protection insurance. It is only fair and reasonable that Defendants answer this questio
22

23    BENEFITS TO THE DEFENDANTS AND INJURIES TO THE PLAINTIFFS

24          18.      By Defendants conducting international business through its website(s) which
25
      infringe (willfully) on at least the above listed eight patents owned by the Plaintiffs, promoting,
26
      advertising and selling Defendants' products and services and conducting international business
27
      through its website(s), promoting Defendants' image, recruiting employees and contractors and
28
      attracting new customers, businesses, affiliates and investors Defendants have benefitted. By

      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 13/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 14 of 18 PageID: 14




      refusing to even discuss paying legally obligated fair and reasonable licensing and royalty fees to
 2    Plaintiffs, Defendants have deprived Plaintiffs of earned and owed income, and thus have taken
 3    from Plaintiffs' livelihood causing a severe and adverse impact on Plaintiffs who are forced to
 4    live an economically deprived life. Also lost to Plaintiffs are economic advantages and
 5    opportunities that the licensing and royalty fees would have afforded them: e.g. commercializing
 6
      Plaintiffs many breakthrough technological inventions, enjoying the deserved quality of life
 7
      including ability to be freed of financial hardship and anxieties, and to be able to gift to causes
 8
      Plaintiffs deeply care about-such as cultivating young people's skill, potential and capability in
 9
      effective and innovative problem solving, assisting other small-entity inventors to apply patents
10
      for their inventions and enforce their patent rights, invest in small-entities to startup businesses
11
      and entrepreneurs to commercialize their inventions, and many other causes and activities which
12
      uplift societies and communities. These aspirations of Plaintiffs are not different from the visions
13
      and values Defendants have espoused on their websites. Defendants' have deprived Plaintiffs'
14
      quality of life and economic opportunities and advantages by depriving Plaintiffs of licensing
15
      and royalty fees Defendants have owed Plaintiffs, gravely injuring Plaintiffs. Defendants are
16
      liable for these damages Defendants have caused Plaintiffs to suffer.
17

18          19.      As a result of Defendant's cheating Plaintiffs of their deserved income in
19    licensing and royalty fees, Defendants have caused Plaintiffs damages and suffering including
20    but not limited to those described/exemplified above. Plaintiffs therefore are entitled to monetary
21    damages in an amount adequate to compensate Plaintiffs for Defendant's theft of Plaintiffs'
22    intellectual property assets, no less than reasonable licensing and royalty fees and other
23    economic loss and damages Defendants have caused Plaintiffs together with costs and interests
24
      as the Court deems proper and fair.
25

26          20.      Defendants' willful patent theft has continued, and they have injured and continue

27    to injure Plaintiffs, unless and until this Court enters an injunction prohibiting further and future

28    infringement of these and other Plaintiffs' patents and enjoining further use of these patents on


      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 14/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 15 of 18 PageID: 15




      the Defendants' website(s) to present, advertise, promote and sell Defendant's products and
 2    services, or to communicate with, or conduct any business including any transactions with client~,
 3    customers, employees, partners, affiliates, shareholders and investors. Punitive damages are also
 4    called for in this case of a superbly profitable and rich giant multinational conglomerate willfully
 5
      ripping off small-entity inventors and patent owners such as Plaintiffs.
 6

 7    GAUGING PATENT THEFT DAMAGES FROM RECENT INTELLECTUAL PROPERTY
      THEFT CASES
 8

 9          21.       A recent court case of Apple v. Samsung on Samsung initially infringing on an

10    Apple iPhone design patent of an exact radius ofiPhone's rounded comers was awarded $539

11    million of patent theft damages to be paid by Samsung to Apple:

12    (https://www.theverge.com/2018/5/24/173922 l 6/apple-vs-samsung-patent-trial-539-million-

13    damages-jurv-verdict).
14
            22.      Another recent intellectual property theft case of ZeniMax v. Oculus/Facebook
15
      with Oculus stealing a few lines of software code from a computer game company ZeniMax.
16
      Facebook, the parent company of Oculus was ordered to pay $250 Million plus fees and interest
17
      to ZeniMax for the IP Theft by Oculus from ZeniMax of copyrighted software. This number was
18
      reduced by an appeals court from the $500 Million awarded by the West Taxes District Court.
19

20    (https://www.engadget.com/2018/06/28/facebook-zenimax-oculus-lawsuit-payout/) Oculus is

21    wholly owned by Facebook and does not yet have a product or revenue from the theft of the

22    three lines of software.

23          23.      An invention taught in a Utility Patent conveys far more benefits to an infringer
24    than a Design Patent, thus is worth more money. The same holds true when comparing a Utility
25
      Patent of a major invention to copy righted material, including the few lines of software stolen in
26
      the ZeniMax v. Oculus/Facebook case. Thus, the damage award on the extensive and willful
27
      theft by the Defendants of at least 8 Utility Patents owned by the Plaintiffs shall be rated higher
28
      than in the above two recent cases.

      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 15/U
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 16 of 18 PageID: 16




                                          PRAYER FOR RELIEVE
 2
                    WHEREFORE, Plaintiff respectfully requests that this Court enter:
 3

 4          a.       A judgement in favor of Plaintiffs that Defendants have infringed, either literally

 5    and/or under the doctrine of equivalents, patents: 7,308,653; 7,712,044; 8,108,792; 8,850,352;

 6    9,053,205; 9,405,852; 10,296,198 and 8,438,487.

 7          b.       A Court Order to Defendants to provide to Plaintiffs the detailed infringement

 8    records requested in Plaintiffs infringement notification letters sent to Defendants, and records/

 9    information on Defendants' Intellectual Property (Theft) Liability insurance programs, if any.

10          c.       A permanent injunction prohibiting Defendants from further acts of infringements

11    of these patents and on any other patents which Plaintiffs own.
12          d.       A judgement and order requiring Defendants to pay Plaintiffs damages, costs,
13    expenses, and pre-judgement and post-judgement interest for Defendants' willful and organized
14    patent theft and plunder of the 7,308,653 patent, the 7,712,044 patent, the 8,108,792 patent, the
15
      8,850,352 patent, the 9,053,205 patent, the 9,405,852 patent, the 10,296,198 patent, and the
16
      8,438,487 patent, but no less than reasonable licensing and royalty fees for all years of the
17
      Defendants' organized theft and plunder of these patented inventions, and Plaintiffs' damages in
18
      lost economic advantages and livelihood due to Defendants' plundering of Plaintiffs' intellectual
19
      properties in amounts the Court rules as just.
20
            e.       A judgement and order requiring Defendants to provide an accounting and to pay
21
      supplemental damages to the Plaintiffs, including without limitation, pre-judgement and post-
22

23
      judgement interests;

24          f.       A judgement and order finding that this is an exceptional case within the meaning

25    of 35 U.S.C. § 285 and the RICO Act, and award Plaintiffs reasonable Attorneys' fees against
26    Defendants;
27          g.       A judgement and order for punitive damages of at least three times that of the
28    above ordinary damages which the Court rules. Plaintiffs vow to deposit the punitive damages

      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 16/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 17 of 18 PageID: 17




      into a Non-Profit Foundation dedicated to assisting small-entity/small-business, entrepreneurial,
 2    startup and University inventors to enforce their intellectual property rights including patent
 3    rights against corporate plunder and theft, and to protect them from ruinous attacks of all forms
 4
      directly or indirectly by corporate intellectual property infringers/thieves including patent thieve .
 5
      The Foundation will also assist small-entity/small-business, entrepreneur and startup inventors
 6
      and University inventors to file for patents for their inventions and commercialize their patented
 7
      inventions, as well as teaching, fostering and assisting innovative problem solving in the United
 8
      States of America.
 9

10          h.         Any and all other relief as the Court may deem appropriate and just under the

11    circumstances.
12
                                     DEMAND FOR JURY TRIAL
13

14          Plaintiffs request a trial by jury of any issues so triable by right under Rule 38 of the
15
      Federal Rules of Civil Procedure.
16

17    Dated: December 12, 2019

18                                           Respectfully submitted by,




                                            ~1Ut~lse
19

20

21
                                             Email: linhendel<aJ,gmail.com; Mobile: (408) 761-3559
22

23

24
                                             Dr. RudolfH. Hendel, Ph.D.    sics, Prose
25                                           Email: rudihenclel@gmail.com; Mobile: (408) 533-5847
26                                           Prose Plaintiffs
27
                                             Home phone: (908) 273-3378
                                             Cell Phones: (408)-761-3559; (408)-533-5847
28                                           Address: 26 Ridge Road, Summit, NJ 07901

      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 17/1
     Case 2:19-cv-21341-MCA-LDW Document 1 Filed 12/12/19 Page 18 of 18 PageID: 18




       List of Exhibits:
 2
      Exhibit 1: US Patent 7,308,653 as published by USPTO, an first and claims pages of the other 6
 3               patents in this patent family 7,712,044, 8,108,792, 8,850,352, 9,053,205, 9,405,852
                 and 10,296,198 which share the same specification with 7,308,653.
 4

 5    Exhibit 2: US Patent 8,438,487; Priority Date 5/24/1999, Application Date 5/23/2000

 6
      Exhibit 3: Plaintiff Dr. Lin-Hendel Patent Portfolio.
 7

 8    Exhibit 4A-Reuters 6/12/2019: Saudi Aramco reports 2018 net income
                -Reuters 9/11/2019: Saudi Aramco gives nine banks top roles on World's biggest IPO
 9              -New York Times 4/1/2019: Saudi Aramco Is the World's Most Profitable Company
                 Beating Apple by Far.
10

11
      Exhibit 4B-1: Brief Saudi Aramco History;
      Exhibit 4B-2: Technology Breakthroughs in Research Centers in the US; and
12
      Exhibit 4B-3: Saudi Aramco subsidiaries in the USA, and list of JVs, Affiliates and Subsidiaries.
13

14    Exhibit 5A: Infringement Notification Letters sent to Saudi Aramco on 9/20/2017 & 3/22/2019.
15    Exhibit 5B: Four recent examples of infringements by Saudi Aramco, Aramco Ventures,
                  Aramco Trading Company, and Aramco Americas, and one suggestion for
l6                implementation for the present Saudi Aramco homepage.
17
      Exhibit 6A: Saudi Aramco In-house developed technologies: the most prized and first listed is
18
                  protected by seven patent applications-see page 2. (10 pages)
19
      Exhibit 6B: Brows-able Dropdown Informational Categorical Menu(s) for 5 top level categories
20                in www.SaudiAramco.com : Who we are; Creating value; Making a difference;
                  Partnering with us; Investors; IPO. The drawn line shape around certain sections
21                of the menus indicate subjects relevant to the noble corporate governance, ethics,
                  visons and emphasis on technological development and innovation as fuel for world
22
                  and community economic future. (7 pages)
23
      Exhibit 6C: Brows-able Dropdown Informational Categorical Menu(s) for 5 top level categories
24                in https://Americas.Aramco.com: Who we are; Creating value; Making a
                  difference; Partnering with us. (6 pages)
25
      Exhibit 6D: SA/Corporate Governance: Ethics and governance, Living our values. (5 pages)
26
      Exhibit 6E: SA/Creating value: Investing in Startups, Technology Development. (11 pages)
27
      Exhibit 6F: SA/Making a difference/People and community: Accelerating human potential,
28                Supporting Communities. (13 pages)

      12/12/2019 COMPLAINT: WILLFUL INTELLECTUAL PROPERTY--PATENT THEFT BY SAUDI ARAMCO ET.AL. 18/1
